
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.3


SEALY CORPORATION
TIME RESTRICTED STOCK UNIT AWARD AGREEMENT


        THIS AGREEMENT (the "Agreement") is made, effective as of the date set
forth on Appendix A of this Agreement (such date, the "Grant Date"), between
Sealy Corporation, a Delaware corporation (hereinafter called the "Company"),
and the individual named on Appendix A of this Agreement who is an employee of
the Company or a Subsidiary (hereinafter referred to as the "Employee"). For
purposes of this Agreement, capitalized terms not otherwise defined above or
below or in the Amended and Restated Equity Plan for Key Employees of Sealy
Corporation and its Subsidiaries, effective December 16, 2008, as it may be
amended from time to time (the "Plan") shall have the meanings set forth in
Section 17 of this Agreement.

        WHEREAS, the Company desires to grant the Employee restricted stock unit
awards as provided for hereunder (collectively, the "RSUs"), ultimately payable
in Common Stock pursuant to the terms of the Plan which terms are hereby
incorporated by reference and made a part of this Agreement; and

        WHEREAS, the Committee has determined that it would be to the advantage
and best interests of the Company and its shareholders to grant the shares of
Common Stock provided for herein to the Employee as an incentive for increased
efforts during his or her employment with the Company or a Subsidiary, and has
advised the Company thereof and instructed the undersigned officer to grant said
RSUs.

        NOW, THEREFORE, in consideration of the mutual covenants herein
contained and other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto do hereby agree as follows:

        1.    Grant of the RSUs.    Subject to the terms and conditions of the
Plan and the additional terms and conditions set forth in this Agreement:

        (a)    Initial RSU Award Amount.    The Company hereby grants to the
Employee the number of RSUs set forth on Appendix A of this Agreement as the
"Initial RSU Award Amount". An RSU represents the right to receive one share of
Common Stock.

        (b)    Accretion of Initial RSU Amount.    The Initial RSU Amount shall
accrete on the terms set forth on Appendix A ("Accretion Terms"), if accretion
terms are provided on Appendix A.

        (c)    Total RSU Award Amount.    As the result of the Accretion Terms,
the Employee has the opportunity to vest in up to the number RSUs set forth on
Appendix A as the "Total RSU Award Amount". The Total RSU Award Amount is the
number of Units in the Initial RSU Award Amount accreted under the accretion
terms set forth on Appendix A, if accretion terms are provided on Appendix A.

        2.    Vesting.    

        (a)    General Rule.    Unless otherwise provided in this Agreement, so
long as the Employee continues to be employed by the Company or any of its
Subsidiaries through a Vesting Date (as such term is defined on Appendix A of
this Agreement, the Employee shall, on such Vesting Date, become vested in a
number of RSUs, indicated under Section 9 of Appendix A of this Agreement for
such Vesting Date.

        (b)    Resignation of Employment; Any Termination by the
Company.    Notwithstanding the general rule set forth in Section 2(a) above,
if, prior to any Vesting Date (and absent the occurrence of any Change in
Control), the Employee's employment with Company and its Subsidiaries is
terminated for any reason (x) by the Employee (other than due to the Employee's
death or Disability) or (y) by the Company or any of its Subsidiaries, then all
RSUs granted hereunder that have not vested as of such termination date shall be
forfeited by the Employee without consideration as of such termination date.

--------------------------------------------------------------------------------



        (c)    Death of Employee.    Notwithstanding anything herein to the
contrary, if, prior to any Vesting Date (and absent the occurrence of any Change
in Control), the Employee's employment with the Company and its Subsidiaries is
terminated due to the Employee's death (the date of such termination, the "Death
Termination Date"), then all RSUs granted hereunder that have not vested as of
such date, including any accretion earned on those RSUs prior to such
termination, shall immediately become vested on the Death Termination Date. The
Employee shall be entitled to receive a distribution of a number of shares of
Common Stock equal to the number of units vested under this section 2(c), no
later than the later of (x) ninety (90) days following the Death Termination
Date and (y) December 31 of the year in which the Death Termination Date occurs.

        (d)    Disability of Employee.    Notwithstanding anything herein to the
contrary, if, prior to any Vesting Date (and absent the occurrence of any Change
in Control), the Employee's employment with the Company and its Subsidiaries is
terminated due to the Employee's Disability (such termination date, the
"Disability Termination Date"), then all RSUs granted hereunder that have not
vested as of such date, including any accretion earned on those RSUs prior to
such termination, shall immediately become earned and vested on the Disability
Termination Date. The Employee shall be entitled to receive, a distribution of a
number of shares of Common Stock equal to the number of units vested under this
section 2(c), as soon as administratively feasible following the Disability
Termination Date (but in no event more than ninety (90) days following such
date).

        (e)    Change in Control.    Notwithstanding anything herein to the
contrary, if there occurs a Change in Control prior to a Vesting Date, and the
Employee is still employed with the Company or any of its Subsidiaries upon the
occurrence of such Change in Control (such date, the "Change in Control Date"),
then all RSUs granted hereunder that have not vested as of such date shall
immediately vest, including any accretion earned on those RSUs prior to such
Change in Control Date. The Employee shall be entitled to receive a distribution
of a number of shares of Common Stock equal to the number of units, including
accretion, vested under this section 2(e), as soon as administratively feasible
after the Change in Control Date (but in no event later than ninety (90) days
following such date).

        3.    Settlement of RSUs.    Subject to earlier distribution pursuant to
Section 2(c), (d) or (e) above, for each vesting that occurs pursuant to
Section 2(a) above, the Company shall distribute to the Employee a number of
shares of Common Stock representing the number of RSUs that vested pursuant to
Section 2(a) above on such Vesting date.

        4.    No Dividend Equivalents.    Unless and until the Employee is the
record holder of the Common Stock subject to the RSUs, he or she is not entitled
to the payment of any dividends (or dividend equivalents) with respect to the
RSUs or the shares of Common Stock subject thereto.

        5.    Limitation on Obligations.    The Company's obligation with
respect to the RSUs granted hereunder is limited solely to the delivery to the
Employee of shares of Common Stock on the date when such Shares are due to be
delivered hereunder, and in no way shall the Company become obligated to pay
cash in respect of such obligation, unless as otherwise provided for herein. The
RSUs granted hereunder shall not be secured by any specific assets of the
Company or any of its Subsidiaries, nor shall any assets of the Company or any
of its Subsidiaries be designated as attributable or allocated to the
satisfaction of the Company's obligations under this Agreement.

        6.    Rights as a Stockholder.    The Employee shall not have any rights
of a common stockholder of the Company unless and until the Employee becomes
entitled to receive the shares of Common Stock pursuant to Section 2 or 3 above.
As soon as practicable following the date that the Employee becomes entitled to
receive the shares of Common Stock pursuant to Section 2 or 3 above,
certificates for the Common Stock shall be delivered to the Employee or to the
Employee's legal guardian or representative.

2

--------------------------------------------------------------------------------



        7.    Transferability.    The RSUs shall not be subject to alienation,
garnishment, execution or levy of any kind, and any attempt to cause any such
awards to be so subjected shall not be recognized. The shares of Common Stock
acquired by the Employee pursuant to Section 2 or 3 of this Agreement may not at
any time be transferred, sold, assigned, pledged, hypothecated or otherwise
disposed of unless such transfer, sale, assignment, pledge, hypothecation or
other disposition complies with applicable securities laws.

        8.    No Right to Continued Employment or Other Equity Awards.    The
granting of the RSUs evidenced hereby and this Agreement shall impose no
obligation on the Company or any Subsidiary to (a) continue the employment of
the Employee and shall not lessen or affect the Company's or any Subsidiary's
right to terminate the employment of such Employee or (b) make any future Share
or Share-based awards to the Employee, and this grant of RSUs does not
constitute any increase of annual compensation or benefits to be provided to the
Employee.

        9.    Restrictive Covenants.    The content, terms and conditions of the
provision/section entitled Confidential Information; Covenant Not to Compete in
the Management Stockholder's Agreement entered into between the Company and the
Employee, dated as of the date set forth on Appendix A of this Agreement (the
"MSA") are hereby incorporated by reference into this Agreement. Additional
terms and conditions in the MSA related to non-competition, non-solicitation and
confidentiality, including the terms relating to breach or conflict, are also
expressly incorporated herein.

        10.    Change in Capitalization.    If there occurs an event as
described in Section 8 of the Plan, the provisions of Section 8 of the Plan
shall govern the treatments of the RSUs granted hereunder.

        11.    Withholding.    Upon vesting of the RSUs in accordance with
Section 2 above, the Company will be required to withhold the employment taxes
due with respect to such vesting. In addition, it shall be a condition of the
obligation of the Company upon delivery of Common Stock to the Employee pursuant
to Section 2 or 3 above that the Employee pay to the Company such amount as may
be requested by the Company for the purpose of satisfying any liability for any
federal, state or local income or other taxes required by law to be withheld
with respect to such Common Stock. The Company shall be authorized to take such
action as may be necessary, in the opinion of the Company's counsel (including,
without limitation, withholding Common Stock otherwise deliverable to the
Employee hereunder and/or withholding amounts from any compensation or other
amount owing from the Company to the Employee), to satisfy the obligations for
payment of the minimum amount of any such taxes. In addition, if the Company
reasonably determines that there would be (x) no adverse accounting implications
to the Company and (y) no adverse tax consequences to the Employee, the Company
may permit the Employee to elect to use Common Stock otherwise deliverable to
the Employee hereunder to satisfy any such obligations, subject to such
procedures as the Company's accountants may require. The Employee is hereby
advised to seek his own tax counsel regarding the taxation of the grant of RSUs
made hereunder.

        12.    Securities Laws.    Upon the delivery of any Common Stock to the
Employee, the Company may require the Employee to make or enter into such
written representations, warranties and agreements as the Committee may
reasonably request in order to comply with applicable securities laws or with
this Agreement. The delivery of the Common Stock hereunder shall be subject to
all applicable laws, rules and regulations and to such approvals of any
governmental agencies as may be required.

        13.    Section 409A of the Code.    In the event that it is reasonably
determined by the Company that, as a result of the deferred compensation tax
rules under Section 409A of the Code (and any related regulations or other
pronouncements thereunder) (the "Deferred Compensation Tax Rules"), payments or
benefits that the Employee is entitled to under the terms of this Agreement may
not be made or provided at the time contemplated by the terms hereof or thereof,
as the case may be, without causing the Employee to be subject to tax under the
Deferred Compensation Tax Rules, the Company shall, in lieu of providing such
payment or benefit when otherwise due under this Agreement, instead

3

--------------------------------------------------------------------------------




provide such payment or benefit on the first day on which such provision would
not result in the Employee incurring any tax liability under the Deferred
Compensation Tax Rules; which day, if the Employee is a "specified employee"
(within the meaning of the Deferred Compensation Tax Rules), may, in the event
the payment or benefit to be provided is due to the Employee's "separation from
service" (within the meaning of the Deferred Compensation Tax Rules) with the
Company and its Subsidiaries, shall be the first day following the six-month
period beginning on the date of such separation from service. This Agreement is
intended to comply with the Deferred Compensation Tax Rules and will be
interpreted accordingly. References under this Agreement to the Employee's
termination of employment shall be deemed to refer to the date upon which the
Employee has experienced a "separation from service" within the meaning of the
Deferred Compensation Tax Rules.

        14.    Notices.    Any notice to be given under the terms of this
Agreement to the Company shall be addressed to the Company in care of its
Secretary, and any notice to be given to the Employee shall be addressed to him
or her at the address appearing in the personnel records of the Company for the
Employee. By a notice given pursuant to this Section 14, either party may
hereafter designate a different address for notices to be given to him/her or
it. Any notice which is required to be given to the Employee shall, if the
Employee is then deceased, be given to the Employee's personal representative if
such representative has previously informed the Company of his or her status and
address by written notice under this Section 14. Any notice shall have been
deemed duly given when enclosed in a properly sealed envelope or wrapper
addressed as aforesaid, deposited (with postage prepaid) in a post office or
branch post office regularly maintained by the United States Postal Service

        15.    Governing Law.    The laws of the State of Delaware (or if the
Company reincorporates in another state, the laws of that state) shall govern
the interpretation, validity and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws.

        16.    RSUs Subject to Plan.    The RSUs shall be subject to all
applicable terms and provisions of the Plan, to the extent applicable to the
Common Stock. In the event of any conflict between this Agreement and the Plan,
the terms of the Plan shall control.

        17.    Definitions.    

        (a)   "Code" shall mean the Internal Revenue Code of 1986, as amended.

        (b)   "Change in Control" shall mean "Change in Control" as defined in
the Plan. Notwithstanding the foregoing, a Change in Control shall not be deemed
to occur unless such transaction or occurrence constitutes a change in ownership
or effective control within the meaning of Section 409A(a)(2)(A)(v) of the Code.

        (c)   "Permanent Disability" shall mean the Employee becomes physically
or mentally incapacitated and is therefore unable for a period of six
(6) consecutive months to perform substantially all of the material elements of
the Employee's duties with the Company or any Subsidiary or Affiliate thereof.
Any question as to the existence of the Permanent Disability of the Employee as
to which the Employee and the Company cannot agree shall be determined in
writing by a qualified independent physician mutually acceptable to the Employee
and the Company. If the Employee and the Company cannot agree as to a qualified
independent physician, each shall appoint such a physician and those two
physicians shall select a third who shall make such determination in writing.
The determination of Permanent Disability made in writing to the Company and the
Employee shall be final and conclusive for all purposes of this Agreement (such
inability is hereinafter referred to as "Permanent Disability" or being
"Permanently Disabled").

        18.    Signature in Counterparts.    This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

[Remainder of page intentionally blank.]

4

--------------------------------------------------------------------------------




Appendix A—Major Terms


1."Grant Date" for purposes of this Agreement shall
mean:                                    .

2."Employee" for purposes of this Agreement shall
mean:                                    .

3.The "Initial RSU Award Amount" under of this Agreement
is:                                    Units.

4.The "Accretion Terms" under this Agreement are that each portion of the
Initial RSU Award Amount shall                                     . All such
amounts shall be rounded up or down to the nearest full Unit.

5.The "Total RSU Award Amount" under this Agreement is the number of Units in
the Initial RSU Award Amount accreted under the Accretion Terms. As a result,
the Total RSU Award Amount" under this Agreement, if fully accreted,
is:                                    Units.

6."Vesting Periods" for purposes of this Agreement shall be
the                        year period after the Grant Date.

7."Vesting Date" for purposes of this Agreement shall
mean                                    .

8."Vesting Year" for purposes of this Agreement shall mean the year prior to a
Vesting Date.

9."Annual Vesting Amount" for purposes of this Agreement shall mean, for a
Vesting Date hereunder, the number of Units equal to the sum of:

•Initial RSU Award Amount divided by the number of Vesting Years, plus

•The accretion amount applicable to those Units for the applicable Vesting Year.

Assuming continuing employment and accretion under the Accretion Terms, the
following shows the number of RSU's that will vest on the following Vesting
Dates:

Vesting Date
 
RSUs Vesting


--------------------------------------------------------------------------------

 
 


--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------

 
 


--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------

 
 


--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------

 
 


--------------------------------------------------------------------------------

 

10."Management Stockholders Agreement" for purposes of this Agreement shall mean
the Management Stockholders Agreement previously entered into between the
Employee and the Company.

5

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have executed this Agreement
effective as of the date hereof.

SEALY CORPORATION
  EMPLOYEE

 
 
 
 
  By:  


--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------

Name:   [Name] Title:    

6

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.3



SEALY CORPORATION TIME RESTRICTED STOCK UNIT AWARD AGREEMENT
Appendix A—Major Terms
